Case 2:18-cv-17561-MCA-MF Document 1-11 Filed 12/26/18 Page 1 of 7 PageID: 185



 MORGAN, LEWIS & BOCKIUS LLP
 (Pennsylvania Limited Liability Partnership)
 502 Carnegie Center
 Princeton, New Jersey 08540-7814
 Terry D. Johnson
 Jason J. Ranjo
 (609) 919-6689 (phone)
 (609) 919-6701 (fax)
 Attorneys for Plaintiff
 Colgate-Palmolive Company

                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY

 COLGATE-PALMOLIVE COMPANY,
                                             Case No.:

                               Plaintiff,
                   vs.
                                             ORDER TO SHOW CAUSE FOR
                                             TEMPORARY RESTRAINING
 MEL RECI, ARBNOR RECI, ALIM                 ORDER, PRELIMINARY
 RECI, and RECI & SONS, LLC,                 INJUNCTION, AND EXPEDITED
                                             DISCOVERY

                               Defendants.


          Upon the Verified Complaint of Plaintiff Colgate-Palmolive Company

 (“Plaintiff,” “Colgate” or “the Company”), sworn to on the 20th day of December,

 2018, and the exhibits annexed thereto, and the Memorandum of Law in Support of

 the Order to Show Cause for Temporary Restraining Order, Preliminary

 Injunction, and Expedited Discovery, and the exhibits annexed thereto, filed

 herewith, and having determined that:


DB1/ 101123925.1
Case 2:18-cv-17561-MCA-MF Document 1-11 Filed 12/26/18 Page 2 of 7 PageID: 186



          1.       Plaintiff has shown a likelihood of success on the merits of its claims

 as set forth in its Verified Complaint and Memorandum of Law that its rights with

 respect to its property, trade secrets, confidential and proprietary information,

 business relationships, and agreements are being and will continue to be violated

 by Defendants Mel Reci (“Mr. Reci”), Arbnor Reci, Alim Reci, and Reci & Sons,

 LLC (“Reci & Sons”) (collectively, “Defendants”), unless Defendants are

 temporarily enjoined and restrained;

          2.       Plaintiff has made an adequate showing that it will suffer irreparable

 harm in the absence of immediate injunctive relief based on the actual and/or

 potential loss and misuse of Colgate’s trade secrets and confidential information

 and goodwill and valuable relationships with its customers, which are protectable

 interests;

          3.       Plaintiff has no adequate remedy at law;

          4.       Greater injury will be inflicted upon Plaintiff by denial of temporary

 injunctive relief than would be inflicted upon Defendants by the granting of such

 relief; and

          5.       The issuance of injunctive relief will serve the public interest in the

 protection of trade secrets, confidential information, and the enforcement of

 reasonable contracts.

          IT IS HEREBY:


DB1/ 101123925.1
Case 2:18-cv-17561-MCA-MF Document 1-11 Filed 12/26/18 Page 3 of 7 PageID: 187



          ORDERED that Defendants show cause before the Hon.

 _______________________ U.S.D.J., at the United States District Court for the

 District of New Jersey, at the Martin Luther King, Jr. U.S. Courthouse and Federal

 Building, 50 Walnut Street, Newark, NJ 07101, on the _____ day of December,

 2018 at 9:00 a.m., or as soon thereafter as counsel may be heard, why a temporary

 restraining order should not be issued under Rule 65 of the Federal Rules of Civil

 Procedure with the following relief:

          A.       Reci & Sons is enjoined and restrained from conducting any and all

                   business operations; (ii) Mel Reci, Arbnor Reci, and Alim Reci are

                   enjoined and restrained from engaging in any business competitive

                   with Colgate, including, but not limited to, the oral care, personal

                   care, home care, and pet nutrition businesses; (iii) Defendants are

                   enjoined and restrained from using or disclosing Confidential

                   Information, including any proprietary and trade secrets information,

                   of Colgate for any reason; and (iv) Defendants are enjoined and

                   restrained from interfering with Colgate’s contractual and business

                   relationships with the Company’s customers;

          B.       On or before December ___, 2018, Defendants shall return all of

                   Colgate’s property taken during and/or after Mr. Reci’s employment

                   with Colgate, including without limitation, product research, product


DB1/ 101123925.1
Case 2:18-cv-17561-MCA-MF Document 1-11 Filed 12/26/18 Page 4 of 7 PageID: 188



                   information, product designs, product applications, technical

                   processes, product test and performance results; and it is further

          ORDERED that pending the return date on this Order to Show Cause, and

 the Court’s decision on the temporary restraining order, the Defendants are

 temporarily enjoined and restrained from engaging in any of the activities

 described in paragraphs A and B, above; and it is further

          ORDERED that the Court will entertain argument, but not testimony, on the

 return date of the order to show cause, unless the parties are advised to the contrary

 no later than _____ days before the return date; and it is further

          ORDERED that Defendants shall file and serve a written response to this

 Order to Show Cause and the request for entry of preliminary injunctive relief and

 proof of service by December ____, 2018. Any objection to the relief requested as

 of the return date of this Order to Show Cause shall be deemed to have been

 waived in the event that such objections are not timely filed with the Court and

 served simultaneously on counsel for Colgate. Defendants shall not publicly file

 any documents in this case or otherwise disclose any specific information

 regarding the products of Colgate, Reci & Sons or any of its affiliate companies,

 including, but not limited to, formulas and manufacturing instructions; and it is

 further




DB1/ 101123925.1
Case 2:18-cv-17561-MCA-MF Document 1-11 Filed 12/26/18 Page 5 of 7 PageID: 189



          ORDERED that Plaintiff must file with this Court and serve simultaneously

 on Defendants’ counsel any written reply to Defendants’ order to show cause

 opposition by December _____, 2018; and it is further

          ORDERED that a hearing shall be held on December _____, 2018 on

 Colgate’s application for a preliminary injunction, pursuant to Federal Rule of

 Civil Procedure 65, during which time the Court will hear the testimony of

 witnesses and presentation of evidence regarding a preliminary injunction with

 respect to the above relief; and it is further

          ORDERED that, prior to the preliminary injunction hearing, the parties

 shall engage in expedited discovery pursuant to Federal Rule of Civil Procedure

 26(d)(1) as set forth below, concerning the factual allegations contained within and

 the subject matter of the Verified Complaint:

          a)       Within ___ days of this Order, Plaintiff shall be entitled to serve

 Interrogatories, Requests for the Production of Documents and/or Requests for

 Admission upon Defendants, which may include but is not be limited to requests

 for the production of any electronic mail or communications (including on Mr.

 Reci’s personal devices) sent between the Defendants regarding the illegal

 misappropriation of Colgate’s confidential information and trade secrets;

          b)       Within ___ days of this Order, Defendants shall produce all electronic

 storage devices and passwords for all cloud storage and email accounts (including


DB1/ 101123925.1
Case 2:18-cv-17561-MCA-MF Document 1-11 Filed 12/26/18 Page 6 of 7 PageID: 190



 personal devices and accounts) used to download Colgate information for purposes

 of conducting a forensic analysis of those devices and accounts and to arrange for

 the permanent destruction of any and all Coalgate information in Defendants’

 possession, custody, or control;

          c)       Defendants Mel Reci, Arbnor Reci, and Alim Reci shall appear for

 depositions at the offices of Morgan, Lewis & Bockius LLP, 502 Carnegie Center,

 Princeton, New Jersey 08540 on a mutually agreeable date not later than 21 days

 from the date of this Order; and it is further

          ORDERED that Defendants shall preserve all documents, electronically

 stored information and other information relevant to the factual allegations and

 claims contained within the Verified Complaint, including any communications,

 text messages or emails on personal electronic devices, such as cellular telephones,

 or stored in cloud storage accounts, by and between the Defendants and anyone

 regarding Colgate’s confidential information; and it is further

          ORDERED that on two (2) days’ notice to Colgate, Defendants may appear

 and move to dissolve or modify the order; and it is further

          ORDERED that service by FedEx (no signature required) and Email of a

 copy of this Order and the papers on which it is based upon Defendants or their

 counsel on or before December ___, 2018, and shall be deemed good and sufficient

 service thereof; and it is further


DB1/ 101123925.1
Case 2:18-cv-17561-MCA-MF Document 1-11 Filed 12/26/18 Page 7 of 7 PageID: 191



          ORDERED that Defendants shall file an Answer to or otherwise move with

 respect to the Verified Complaint within twenty-one (21) days after service of

 same and that failure to do so could result in a default judgment being entered

 against Defendants for the relief sought in the Verified Complaint; and it is further

          ORDERED that the Court will set a security amount pursuant to Federal

 Rule of Civil Procedure 65(c) in the amount of $__________________, to be given

 by Plaintiff no later than December ____, 2018.



                                               ______________________________
                                                                       U.S.D.J.

 Dated: December _____, 2018




DB1/ 101123925.1
